Citation Nr: 0021476	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-13 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently assigned a 50 percent disability 
evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant, and the appellant's spouse


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

By a rating action in March 1993, the RO denied service 
connection for bilateral hearing loss.  The veteran was 
notified of the decision that month.  He did not appeal.  By 
a rating decision in December 1994, the RO granted service 
connection for post-traumatic stress disorder, assigning a 10 
percent disability evaluation, and found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for bilateral hearing loss.  The 
veteran was apprised of the decision that month.  He did not 
appeal the decision.  He next contacted the RO in September 
1996 requesting that his claim be reopened.  The RO again 
denied reopening of the claim for service connection for 
bilateral hearing loss by a rating action in November 1996.  
In February 1997, the RO denied service connection for 
tinnitus, and found that no new and material evidence had 
been submitted to reopen the claim for service connection for 
bilateral hearing loss.  The veteran testified in support of 
his claim for service connection for tinnitus and bilateral 
hearing loss at a hearing at the RO in May 1997.  In August 
1997, the RO increased the rating for post-traumatic stress 
disorder from 10 to 30 percent.  In November 1997, the 
veteran reported worsening of his condition without 
specifying the disability that had worsened.  By a rating 
action in April 1998, the RO continued the 30 percent 
disability rating for post-traumatic stress disorder.  The 
veteran's notice of disagreement with decisions on his claim 
was received in June 1998.  His substantive appeal, which was 
received in July 1998, reflected that he wanted to provide 
testimony on hearing loss, tinnitus and post-traumatic stress 
disorder.  By a rating action in November 1998, the RO 
increased the disability rating for post-traumatic stress 
disorder from 30 to 50 percent.  In April 1999, the veteran 
testified at a hearing at the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal as to the increased 
rating issue has been obtained by the RO.  

2.  The claim of entitlement to service connection for 
tinnitus is plausible.  

3.  By a rating action in March 1993, the RO denied service 
connection for bilateral hearing loss.  Notification of the 
decision was made that month.  The veteran did not appeal.  

4.  In December 1994, the RO denied the veteran's request to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  He was informed of the decision that 
same month, and he did not appeal that determination.  

5.  Evidence received since the December 1994 decision by the 
RO, when considered alone or in conjunction with all of the 
evidence of record, is new and probative of the issue at 
hand, and thus is so significant that it must be considered 
in order to fairly decide the merits of the claim.

6.  The symptoms of occupational and social impairment 
attributable to the service-connected post-traumatic stress 
disorder are demonstrative of no more than occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. §  5107 (West 1991).

2.  The December 1994 decision by the RO denying reopening of 
the claim for service connection for bilateral hearing loss 
is final.  Evidence received since that decision is new and 
material; therefore, the veteran's claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.302 (1999).  

3.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

4.  The criteria for a disability rating of 70 percent for 
the veteran's post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.125-
4.130, and Part 4, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The report of the veteran's medical examination at the time 
of his entrance into service in April 1968 reflects that 
audiometric testing revealed that at the levels of 500, 
1,000, 2,000, 3,000, and 4,000 hertz in the right ear, 
findings were plus 5, 0, plus 5, 20, 40; and that in the left 
ear the readings were 0, minus 5, minus 10, minus 5, and 
minus 5, respectively.  

The service medical records are negative for complaints or 
findings of defective hearing, including tinnitus.  

The report of the veteran's separation medical examination in 
April 1971 reflects that audiometric testing revealed that at 
the levels of 500, 1,000, 2,000, and 4,000 hertz, the 
readings were 0, 0, 10, and 30 in the right ear; and 0, 0, 0, 
and 0, in the left ear, respectively.  On physical 
examination, the ears, including the eardrums, were normal.  
There was no complaint of tinnitus reported.  

A clinical record from Jefferson Memorial Hospital, dated 
December 16, 1982, reflects that the veteran was seen for ear 
problems.  The precise nature of the problems was not 
identified.

When the veteran filed a claim for compensation benefits in 
February 1993, he reported that while in Vietnam in June 1970 
he came under a mortar attack and the rounds were landing 
within a few feet of him.  He related that one round landed 
close to his right side deafening his right ear.  He reported 
that he was treated in the field by the medic and that over 
the years his right ear has almost completely gone deaf and 
there is ringing all the time in his left ear.  He further 
reported that one physician told him that there was nothing 
that could be done.

By rating action in March 1993, the RO denied service 
connection for bilateral hearing loss noting that the service 
medical records were negative for hearing loss; that 
audiometric readings on the separation examination were 
within normal limits for both ears; and that the report of 
treatment at Jefferson Memorial Hospital in December 1982 
showed an unspecified ear problem.

In March 1993, the veteran was apprised of the decision.  He 
did not appeal the decision and next contacted the RO in 
October 1994, when he reported that he wished to reopen his 
claim in a statement to the RO.  In December 1994, the RO 
found that no new and material evidence had been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  He did not appeal 
that decision.  

The report of audio examination by VA in December 1996 
reflects that the veteran's hearing at the 500, 1,000, 2,000, 
3,000, and 4,000 hertz levels was: 35, 40, 55, 75, and 75 in 
the right ear; and 5, 10, 10, 20, and 30 in the left ear, 
respectively.  Speech recognition scores using the Maryland 
CNC Scale was 78 percent for the right ear and 86 percent for 
the left ear.  The December 1996 VA examination report 
further reflects that with regard to tinnitus the veteran 
began experiencing left unilateral, constant, buzzing 
tinnitus in 1969 after a mortar round exploded nearby while 
he was serving in Vietnam.  Besides being an irritation and 
causing headaches, it interfered with communication and 
sleep.  The summary was that a moderate to severe 
sensorineural hearing loss exists in the right ear and a mild 
to moderate high frequency sensorineural hearing loss exists 
in the left ear.  Speech recognition was fair in the right 
ear and good in the left ear.  Acoustics impedance measures 
were in agreement with pure tone threshold levels.  

In April 1997, Philip D. Doolittle, M.D., reported that the 
veteran had been known for several years; that he was 
discharged after having served in the Special Forces in 
Vietnam from 1968 through 1971; that while in the service the 
veteran was involved in a mortar attack that caused a loss of 
hearing in the right ear and ringing in the left.  Dr. 
Doolittle reported that this hearing problem has deteriorated 
to the point that the veteran is almost deaf in his right ear 
and has some ringing in the left ear.  The physician opined 
that this hearing loss definitely was due to the trauma of 
the mortar attack during the service.  By the veteran's 
history, he had no hearing tests at the time of discharge, 
but probably should have.  The physician thought that the 
veteran had been tested on several occasions which showed 
drastic hearing loss in the right ear and certainly this 
hearing loss is a service-related disability.  

In a statement received in May 1997, the veteran's mother 
reported that when the veteran came home on leave in 1970 he 
said he could not hear at all in his right ear and had 
ringing noises in his left ear with severe headaches.  

In May 1997, a former serviceman reported that he was writing 
a letter in support of the veteran's efforts to acquire 
compensation for hearing loss.  It was noted that they became 
acquainted in approximately early 1992; that they soon 
established a common past combat history in Vietnam; and that 
the fact that a hearing problem existed became apparent 
during their initial introduction.  Reportedly, speaking to 
the veteran in his right ear never brings a response.  
Speaking into the veteran's left ear without benefit of eye 
contact was not effective where background noise much above 
conversation levels was present.  The writer continued that 
there was no question to those who know the veteran that he 
has a hearing problem, being deaf in the right ear and 
impaired in the left ear.  There was also no doubt in the 
writer's mind that the hearing loss was caused by a mortar 
blast in Vietnam as related during their conversations.  

During testimony at the RO in May 1997, the veteran's 
representative submitted a copy of the veteran's Army 
Commendation Medal noting that the veteran was subjected to 
concentrated attack by the enemy with small arms and mortar 
fire.  It was offered that this was the veteran's contention 
the entire time, that his hearing loss was a direct result 
from a mortar round that exploded near him.  The veteran 
testified that he recalled bleeding from the ear at the time 
of the mortar attack.  The veteran testified that the 
physician who would know about this is Dr. Sides.  He 
reported that he was going to attempt to get information from 
the physician.  The veteran also testified that he was never 
exposed to any type of loud noise since service.  No evidence 
from Dr. Sides has ever been submitted.  

The report of the veteran's psychiatric examination by VA in 
August 1997, reflects that the veteran was a physical 
education instructor who taught 3rd to 5th grade students.  
The veteran stated that he spent his time keeping in shape by 
working out, carving wood, and working around his home and 
yard.  He stated that he basically liked to be by himself.  
He had a motorcycle and he and his wife took trips on it 
occasionally.  He continued his relationship with his mother 
and his wife's parents.  The veteran impressed the examiner 
as a quality person who is definitely struggling with his 
post-traumatic stress disorder.  At one time during the 
interview, he dropped his defenses and began to tear up 
talking about his Vietnam experiences, his guilt, his life 
upon returning from Vietnam, an attempt to kill himself by 
recklessness on his motorcycle, and drinking.  Presently, the 
veteran had sleep problems waking up 6 to 10 times per night.  
He had frequent Vietnam nightmares.  He experienced mood 
changes and became depressed.  He expressed underlying 
irritability, and anger, but was fearful of this because it 
led to him becoming vengeful.  He isolated from others when 
not at school.  He reported that his relationships at school 
were very good and that his evaluations were also very good.  
He experienced some flashbacks, sudden loud noises returned 
him to Vietnam in thoughts and actions.  He was definitely 
hypervigilant letting no one get behind him and checking his 
house frequently.  He had a sense of impending attack which 
was apparent.  He kept a gun in every room of his house.  
During the interview it was noted that the veteran was 
wearing a lock-back knife in a sheath on his belt.  He was 
counseled about this in reference to being on Federal 
property.  He kept himself ready for attack by physically 
keeping himself in condition with the use of a heavy bag and 
weight.  He stated that he did not have children because he 
did not want anyone else to be in the hell that he endured.  
The diagnostic impression was post-traumatic stress disorder, 
prolonged, the Global Assessment of Functioning (GAF) score 
currently was 50 to 55.  There was mild occupational 
impairment and moderate social impairment.  It was noted that 
the veteran said he had thought about quitting his job and 
that he was having problems with his wife.  Reportedly, he 
had stopped drinking about one year earlier to save his 
marriage.  

The RO increased the rating for the service-connected post-
traumatic stress disorder from 10 to 30 percent by a rating 
decision in August 1997.

On VA examination in February 1998, the examiner reported 
that the veteran's chief complaints were not significantly 
different in character from those verbalized on his 
examination in July 1997.  The examiner reviewed the claims 
file to render this opinion.  The veteran indicated that he 
continued to have nocturnal nightmares and that he awakened 6 
or 8 times per night.  He rated the severity and discomfort 
of his symptoms on a scale from 0 to 10, with 9 being 
asymptomatic and 10 being the worse he could imagine, as 
being at a 9 level.  He stated that the severity of the 
symptom had been at 9 for a number of years.  The veteran 
reported suicidal ideation and a plan periodically, with the 
last episode being some six months earlier.  Typical behavior 
in these episodes was to walk out into the woods with a gun 
and point it at his head intending to pull the trigger.  He 
had not done this, however, because at the last minute he 
just could not get himself to do it.  The veteran indicated 
that his general level of depression had had no significant 
change in the last year or so.  The veteran engaged in 
treatment and had been attending a weekly post-traumatic 
stress disorder group at Jefferson Barracks since July to 
August 1997.  (The treatment reports are of record and have 
been reviewed.)  The veteran engaged in individual counseling 
every other week.  He also was involved in some counseling 
with his wife secondary to some marital problems.  The 
veteran reported that his marriage was doing OK because there 
was much less arguing since the veteran was making an active 
effort to control his anger around the home.  The veteran 
reported that he was having dissociative flashbacks with a 
frequency of 3 to 4 times per month at present.  He rated the 
severity of the symptoms at an 8 on a scale of 0 to 10.  He 
believed that there may have been an increase in the number 
of flashbacks relative to one year earlier, but he was not 
sure of this.  He believed that the frequency of flashbacks 
had increased since he had been in counseling.  He reported 
that he was medicated on Benzodiazepines.  The veteran 
continued to report that he was not actively drinking.

On mental status examination, the veteran was on time and 
presented in a manner similar to that noted in the report of 
the previous examination.  He was dressed in a T-shirt and 
blue jeans and exhibited adequate, though not exemplary, 
grooming and hygiene.  His motor behavior was without gross 
anomaly.  His speech was spontaneous and well-regulated.  His 
attitude toward the examination was cooperative.  His mood 
appeared dysphoric and his affect was constricted.  His mood 
and affect were appropriate to related mental contact, though 
not to the interview situation.  There was no report of 
psychotic process nor was any elicited or observed during the 
interview.  Stream of thought was linear and goal-directed.  
Thought content was relevant and coherent and non-bizarre.  
The veteran's ability to abstract was nil.  Estimate of 
intellectual function placed him in the average range.  He 
was oriented in all spheres.  His attention was easily 
gained, but concentration was maintained only with 
significant difficulty.  

As the interview went on, it appeared that the veteran had 
increasing difficulty concentrating and internalizing even 
short series of directions.  When asked to execute a three-
stage command, he required repetition of each stage in order 
to complete the task.  Recent and remote memory were not the 
subjects of complaints.  His performance on immediate recall 
and his performance on delayed recall with four interposed 
tasks were without error.  Impulse control was considered 
good.  Judgment was fair.  Insight was fair.  Reliability for 
the purpose of the examination appeared adequate.  The 
veteran completed psychological testing to establish a 
baseline for his symptoms as well as to provide an impression 
which might be compared with reported symptoms on his last 
examination.  The veteran's score of 29 placed his symptoms 
at the upper limit of the moderate to severe range.  It 
should be noted, however, that individuals with post-
traumatic stress disorder often report depression scores in 
the 50 to 55 range or greater.  His score on the Beck Anxiety 
Index was 33, placing his symptoms in the severe range, but 
somewhat toward the lower end of that range.  His score on 
the Mississippi Scale was 136, which was about one-third 
deviation above the mean score for individuals diagnosed with 
post-traumatic stress disorder.  

The assessment was that during the interview the veteran did 
not indicate any information which clearly supported 
exacerbation of his condition compared to that in July 1997 
with the exception of his reporting an increased severity of 
flashbacks which he attributed to his engaging in counseling.  
His social functioning appeared to continue at its 
established problematic level.  He continued to describe his 
interactions on his job in exactly the same terms that he 
used in July 1997.  If anything, he was reporting some 
improvement in his marital situation and relationships 
secondary to his increasing efforts to control his anger.  
There was no clear report of suicide attempt or near-suicide 
in the July 1997 examination, and it was impossible to 
determine whether this is a new behavior.  One suspected, 
however, from the veteran's report, that the behavior had 
been going on for some time and simply was not elicited or 
commented upon in the prior examination report.  Given the 
apparent similarity of the veteran's condition to that 
described in July 1997 with the exception of the cited 
symptoms, there was little data to reliably support a 
diagnosis of an exacerbation.  This was not of course to say 
that his condition was not causing him significant difficulty 
and discomfort.  It should be noted, however, that the 
impression was received during the interview that the 
veteran's ability to sequence simple commands and follow 
directions was not at a level that might have been expected 
given the mental status report from his July 1997 
examination.  The examiner opined, that since this was not 
specifically commented on in the last examination report, one 
cannot clearly identify this as a deterioration in function.  
Were it to continue or exacerbate, however, it was likely 
that the sustaining of employment and of some relationships 
would become significantly more difficult.  

The diagnosis was post-traumatic stress disorder.  
Psychosocial stressors included difficulty with occupational 
setting, secondary support groups, and primary support 
groups.  The severity of stressors was considered moderate.  
The current global assessment of functioning was 51 in view 
of the veteran's reported suicidal ideation and in view of 
his maintaining continued employment and a continued marital 
relationship.  The rating was considered coincident with the 
best function in the past year.  It should be noted that this 
rating fell within the range positioned at the last 
examination (50-55).  In view of his reported lack of use of 
drugs or alcohol, there was no clinical basis on which to 
suggest modification of the ratings.

By a rating action in April 1998, the RO continued the 30 
percent disability rating for post-traumatic stress disorder.  

The veteran's letter to his Congressman was accepted as a 
notice of disagreement in June 1998.

In June 1998, the veteran's VA treating physician, reported 
that the veteran suffers from post-traumatic stress disorder; 
that he has nightmares 2 to 3 times a week, anxiety attacks 3 
to 4 times a week; and that he wakes up 10 to 15 times a 
night.  Typically, he wakes up only an hour or two after he 
goes to bed and then he is up and down the rest of the night.  
He has repressed some of his Vietnam experiences such as the 
name of his closest buddy.  He has a restricted range of 
affect, and was prone to anger.  While he had been able to 
maintain employment, he related little, if at all, to 
associates at work.  He generally ate lunch by himself.  He 
was basically left alone at work by his bosses because they 
were aware of his volatility and tried to avoid conflict.  
The veteran socialized very little outside his immediate 
family, and he had restricted interests.  The veteran's wife 
and he argued much of the time prior to his wife developing 
cancer.  This produced a quiescent period between them, but 
the pattern of arguments remained.  On many occasions in the 
past he had seriously considered suicide and had a loaded gun 
pointed to his head only one year earlier.  Again, the 
veteran's diagnosis was reported as post-traumatic stress 
disorder.  The examiner commented that he would rate the 
veteran's degree of impairment as severe and give him a GAF 
of 45.  

By a rating decision in November 1998, the RO increased the 
rating from 30 percent to 50 percent for post-traumatic 
stress disorder.

In April 1999, the veteran's VA treating physician reported 
that the veteran suffers from post-traumatic stress disorder; 
that he experiences nightmares and intrusive recollections, 
restricted range of affect, diminished interest in current 
activities, and avoids thinking of his combat experience.  He 
stays away from places that remind him of that experience.  
He suffers sleep disturbance, irritability, and difficulty 
concentrating.  These symptoms interfere with his ability to 
maintain gainful employment.  He had worked only by 
restricting his contacts with people, his effectual 
investment in the work itself, and by suppressing all his 
resentment about assignments, consideration, etc.  The 
physician opined that the veteran functions at his job only 
at great emotional expense to himself.  He has marked post-
traumatic stress disorder and makes great effort to contain 
it.  Without that effort one can easily see how the veteran 
would be essentially 100 percent disabled as a result of his 
symptoms.  

In August 1999, the treating physician reported that the 
veteran suffers from post-traumatic stress disorder; that 
unfortunately this is not a static condition; that while he 
has been able to function at work this has required 
considerable effort; and that because of current 
manifestations of his condition it was considered that his 
present GAF was 29.

When the veteran testified at a hearing at the RO in April 
1999, he provided the information that his normal day was 
from 9:15 to 3:35; that he had had a run-in with a principal 
who had since retired; and that as far as the other teachers 
were concerned, he stayed away from them keeping to himself.  
He reported that instead of going on break in the teachers' 
lounge, he preferred to go into his own office and stay away 
from everybody.  He was questioned as to whether anyone had 
ever suggested or advised him that he might think about 
retirement.  He responded that nobody had ever really said 
that point blank to him, but that he feels like he needs to 
and thinks that maybe in another year or so he will try to 
get out.  

The report of the veteran's psychiatric examination by VA in 
February 2000 reflects that the veteran complained that he 
was nervous and lost his temper.  He related that he tried to 
control it but still lost his temper.  He reported having 
problems at home with his wife.  He noted that he tried to be 
sympathetic but that he could not really show it.  He 
described himself as being detached.  He stated that he was 
really pretty antisocial.  He wanted to be by himself all the 
time.  He could not handle work.  He related that some days 
it was OK and then sometimes the tears just started coming 
all of a sudden.  He felt like crying a lot, but especially 
at work tried real hard to hide it.  He reported that he had 
to fight to keep from crying.  Even the little things got to 
him and he could not take the stress, according to the 
veteran.  He noted that the kids sometimes got to him like if 
they had a smart mouth.  He stated that they do not 
understand that in Vietnam we were killing kids like them.  
The veteran noted that if he did not go to group (post-
traumatic stress disorder therapy) he would be right back 
where he was drinking and worse.  The veteran's stressors and 
combat experience had been well documented and were not 
duplicated by the examiner.  It was noted that the veteran 
continued to report multiple symptoms and behaviors that were 
suggestive of prolonged post-traumatic stress disorder 
stemming from his combat experience.  He continued to report 
frequent intrusive symptoms including intrusive thoughts, 
occasional flashbacks triggered by Vietnam-related stimuli 
(mostly auditory and olfactory), and Vietnam-related 
nightmares.  The latter of these were often accompanied by 
night sweats and emotional distress such as rage or crying.  
He described survivor guilt.  When asked about the degree to 
which his combat experience affected his life, he replied not 
a day goes by that I did not think about Vietnam.  

The veteran reported multiple avoidance symptoms.  He avoided 
situations or stimuli that reminded him of his military 
service (with the sole exception of going to group therapy).  
He felt emotionally estranged and interpersonally detached.  
He reported having no friends or close relationships outside 
of that with his wife, and even this relationship was marked 
by significant strain related to both the veteran's symptoms 
and the manner in which he attempted to cope with them (e.g., 
outbursts, isolation, etc.).  He avoided social contact at 
the school where he teaches physical education to 3-5th 
graders and described actively avoiding fellow staff.  He 
stated that it was hard for him to trust anyone.  He reported 
avoiding crowded places.  The veteran described truncated 
emotions and often fell into a sense of despair and 
hopelessness.  He states, "I still find myself just wanting 
to be away from everyone and everything--[and] just go out, 
sit in the woods and cry.  I lost my soul in Vietnam."  

The veteran also described multiple hyperarousal symptoms 
including chronic sleep disturbance, irritability and anger 
outbursts, difficulty concentrating and remembering recent or 
novel information, marked hypervigilance, and physiological 
reactivity to trigger stimuli, frustration, or perceived 
threat marked by shaking, tachycardia, tunnel vision, and 
perspiration.  With regard to the latter, he reported that if 
something angers or scares him, he goes into "combat mode."  
"I feel like I'm fighting for my life and I don't give a 
shit who it is."  He described being unable to forget 
whatever infraction precipitated such reactions and 
frequently has harbored homicidal revenge fantasies against 
those he feels have wronged him.  He stated that in the past, 
he has not merely thought of such things, but acted on these 
thoughts as well.  He provided examples such as booby 
trapping his yard with a board with nails through it to 
"trap" someone who had been running over his yard.  On 
another occasion, he described staking out his front yard for 
2-3 nights with a firearm waiting for someone that had run 
over his mailbox with the stated intention of shooting them.  
His records revealed that he has threatened to kill his wife 
on several occasions in the past.  While he presently denied 
acute, focused homicidal ideation, this appears to occur 
spontaneously and on several occasions as noted above, he has 
acted on such thoughts.  At other times, he reports feeling 
so depressed that he has put a gun to his head on several 
occasions.  While he denied acute suicidal plans or intent, 
he reported that he frequently has fleeting ideation.

With respect to his sleep disturbance, the veteran described 
never getting a good nights sleep.  "I'm up at least 4-5 
times a night.  I maybe get 4 hours but I never feel rested.  
Then if I take the Valium to help calm me down, I can't 
function the next day."  The veteran reported problems 
staying focused on things and cited needing to write down 
everything so he doesn't forget them.  He cited frequent 
irritability and anger outbursts though he feels as though he 
tries very hard to attempt to control them.  He reported that 
sometimes he can walk away, though he continues to have 
problems at work and at home because of his anger management 
difficulties.  He reported that he cannot stand to have 
people in back of him and that he is ever-alert of his 
surroundings.  This hypervigilance was observed today while 
he sat in the waiting room; he appeared both anxious and 
vigilant in taking stock of his surroundings while waiting 
for his appointment.  He stated that he feels the need to 
always maintain his safety and to be "prepared."  He usually 
carries a weapon (knife or handgun) either in his car or on 
his person.  He stated that the exception to this is at his 
job.  He noted that he has several guns in the home.  He also 
describes having an exaggerated startle response to 
unexpected loud noises.  He provided a recent example of a 
balloon being popped at school which nearly caused him to 
take evasive/defensive action.

With regard to his functioning at work, the veteran described 
frequent difficulty managing the combination of stress 
presented by the job (primarily social) and the intrusive 
nature of his symptoms and affect as it impacts him at work.  
For the most part, it appeared from his records that his 
performance at his job has been adequate.  However, it was 
also apparent that he had had intermittent clashes with both 
his students as well as administrators.  He reported that 
after attempting to deal with "smart mouths" in his class, he 
had been counseled by his superiors on his need to moderate 
his reactions to the students.  On other occasions, clashes 
with administrators appeared to have gotten very close to 
physical confrontations in isolated situations.  Further, he 
described taking off regular "mental health" days in response 
to his difficulty managing either his emotions or stress 
level.  He stated, "We get 10 sick days a year--I will 
usually take 6-8 every year, but I've used more than that if 
it gets really bad."

The examiner noted that the veteran has been receiving 
continuous treatment for his post-traumatic stress disorder 
for the past two years or so, and was attending prior to that 
as well; however, his wife reportedly developed breast cancer 
and he temporarily discontinued his treatment for a while.  
He was currently attending weekly post-traumatic stress 
disorder group therapy, he saw his treating physician for 
individual psychotherapy, and he took prescribed Diazepam, 5 
mg, as needed, to moderate his anxiety/rage and to help him 
sleep.  While he was taking the Diazepam regularly at first, 
he found that he was unable to function while on this 
medication during the day.  The veteran reported that while 
none of his symptoms have gone away, he feels that the groups 
are helpful and are critical for preventing him from 
regressing into destructive behaviors, most notably drinking.  
At the time of the examination, he reported having been 
abstinent for about the last 2-3 years.  A review of 
treatment notes seemed to indicate relative stability but 
with continued post-traumatic stress disorder symptoms and 
accompanying difficulty in adapting to stress and changes in 
his life.  A recent statement from his treating physician, 
dated 8/25/99 reflected that..."while he has been able to 
function at work, this has required considerable effort.  
Because of current manifestations of his condition, I 
consider his GAF to be 29."  

On mental status examination, the veteran was on time for his 
appointment.  He was alert and oriented in 3 spheres.  His 
hygiene appeared normal.  He was dressed in jeans, boots and 
a camouflage field jacket.  His mood was anxious with 
constricted affect.  His demeanor was guarded, though 
cooperative and honest.  His eye contact was fair.  Speech 
was somewhat halting and he appeared to have some difficulty 
in expressing his thoughts and/or feelings, which is 
consistent with how he described his other social 
interactions.  This may have been affected by his anxiety 
level and/or concentration deficits.  As noted above, 
behavioral observations showed obvious hypervigilance.  
Language was coherent, and revealed no thought disorder or 
psychosis.  No hallucinations or delusions were elicited.  He 
admitted to both occasional suicidal and homicidal ideation 
though he does not appear to be at imminent, clear risk for 
either at this time.  His long-term memory appeared intact 
insofar as he was able to give a reasonable autobiographical 
account of himself.  His judgment and reasoning appeared 
intact.  His insight was good.  He is competent in the VA 
sense of the term.

The examiner concluded that based on the veteran's medical 
records, subjective report, and objective findings, a 
continued diagnosis of post-traumatic stress disorder is 
clearly warranted.  His symptoms appear to be "serious" as 
denoted by DSM-IV GAF nomenclature.  The examiner opined that 
the condition appears to have resulted in what the examiner 
judged as moderate degrees of impairment at work and 
moderately severe impairments in social functioning.  He 
showed clear evidence of impaired relationships with which to 
re-enervate both his personal and occupational life.  

While he has sustained employment, this appears to have been 
due to several factors including the self-induced social 
isolation (thereby avoiding what would likely otherwise lead 
to increased social conflict as suggested by his history), an 
accommodating/reasonably supportive administration, and his 
ability to take off from work when necessary, which he 
apparently does with some regularity.  Furthermore, while the 
obvious measures of industrial functioning (e.g., sustained 
employment, quality of performance, etc.) suggest good 
functioning, this does not appear to adequately address the 
great efforts the veteran must exert to manage his symptoms 
in the workplace.  Furthermore, this also appears to obscure 
the poor quality of life that results.  It appears that if it 
were not for the veteran's tenacity and work ethic that serve 
to buffer against the adverse impact of his symptoms, the 
conventional measures of occupational functioning would 
probably create a considerably worse picture.  

The diagnostic impression was post-traumatic stress disorder, 
chronic, with secondary depression, alcohol abuse, in full 
sustained remission.  The recorded GAF score was 41.  


Service Connection for Tinnitus

The law and regulations provide that service connection may 
be granted for a disability resulting from disease or injury 
incurred or aggravated by service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

Initially, the threshold question which must be answered 
regarding this first issue is whether the veteran has 
presented a well grounded claim for service connection.  
Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999), Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990), The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") defined a well-grounded 
claim as a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that  in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

Service incurrence is contended by the veteran, and for well 
groundedness purposes, this is sufficient.  In light of the 
statement by Dr. Doolittle in April 1997 that current ringing 
in the veteran's left ear resulted from a mortar attack to 
which the veteran was exposed during service, the Board finds 
the claim well grounded.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  

The claim is well grounded and to this extent, it is allowed.  



Bilateral Hearing Loss

By rating action in March 1993, the RO denied service 
connection for bilateral hearing loss.  The veteran was 
notified of the decision that month.  He did not appeal the 
decision and it became final.  By rating decision in December 
1994, the RO found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
bilateral hearing loss.  The veteran was apprised of the 
decision that month.  He did not appeal.  He next contacted 
the RO in September 1996 requesting that his claim be 
reopened.  The RO again denied reopening of the claim for 
service connection for bilateral hearing loss by a rating 
action in November 1996.  The veteran has pursued an appeal 
of that decision resulting in this decision.  

The December 1994 decision by the RO, finding that new and 
material evidence adequate to reopen the claim had not been 
submitted, became final when it was not appealed within a 
year.  38 U.S.C.A. § 7105.  In order to reopen a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative as to each element that was a specified 
basis for the last disallowance.

The Court has held that VA must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  A 
chronic disease, such as sensorineural hearing loss, will be 
presumed to have been incurred in service if the period of 
service was over 90 days and the condition was manifested to 
a compensable degree within one year of service separation.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

In making this determination, the Board has considered that 
service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
The Court of Appeals for Veterans Claims (Court) has held 
that the provisions of 38 C.F.R. § 3.385 prohibit the award 
of service connection for hearing loss where audiometric test 
scores are within the established limits.  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  

In this case, regarding the service medical records used in 
the initial denial of the claim it was found that the veteran 
had no hearing loss during service and that his hearing 
apparently improved to some extent during service.  The RO 
also considered private medical records which showed only 
that the veteran had been treated for ear problems.  

All the evidence submitted since 1994 is "new" in the sense 
that it did not exist when the RO made its now final 
decision.  In addition, the some of the additional evidence 
is material for the purposes of 38 U.S.C.A. § 5108, since it 
is neither cumulative nor redundant and is so significant 
that it must be considered in order to fairly decided the 
merits of the claim.  The clinical reports confirm the fact 
that the veteran has bilateral hearing loss.  The objective 
evidence reflects that hearing loss, including sensorineural 
hearing loss, was diagnosed.  As noted, a diagnosis of 
hearing loss was not of record at the time of the prior 
denials.  

The statements from the veteran and his family members could 
are also be construed as new and material evidence, since 
they describe behavior reflecting that the veteran had 
decreased hearing.  The veteran and family members are 
certainly capable of providing evidence of symptomatology.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In addition, 
a private examiner has opined that the veteran's diagnosed 
hearing loss was due to trauma of a mortar attack in service.  

The Board finds that this evidence is new and material to the 
veteran's claim and the claim is reopened.  

Because new and material evidence has been presented, the 
Board must address the claim de novo.  Accordingly, the Board 
will first determine whether the veteran's claim of service 
connection for PTSD is well grounded based on the entire 
evidence of record.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).  

As stated above, lay evidence of service incurrence is 
sufficient to well ground the claim.  The veteran and some of 
his family members contend that he suffered defective hearing 
in service.  Thus, as to well groundedness, service 
incurrence is shown.  The veteran has been diagnosed with 
bilateral hearing loss and a private physician has related 
this to service.  Therefore the remaining required prongs 
have been satisfied, and the claim is well grounded.  Caluza, 
supra.  


Increased Rating Claim

Initially, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  An allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board also is satisfied that the VA has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the veteran's claim.  Therefore, no further 
assistance to the veteran is required under 38 U.S.C.A. § 
5107(a) (West 1991).  The Board is satisfied that all 
relevant facts have been properly developed to their full 
extent, and that the VA has met its duty to assist.  White v. 
Derwinski, 1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 
Vet. App. 419 (1991).  

Where, as here, entitlement to service connection has already 
been established and increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including post-traumatic stress disorder, as set forth at 61 
Fed. Reg. 52695-52702 (1996) (codified at 38 C.F.R. §§ 4.125-
4.130).  Since the veteran's claim for an increased 
evaluation was received after that date, the Board will 
consider only the revised criteria when evaluating the 
disability.  

Under the new diagnostic criteria for post-traumatic stress 
disorder, a 50 percent rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The Board finds that the evidence of record reflects symptoms 
that more nearly approximate the criteria for a 70 percent 
evaluation under the Rating Schedule.  

In this respect, the Board notes that the veteran has 
admitted on more than one occasion to having suicidal 
ideation and admitted to putting a gun to his head on several 
occasions.  He has discussed ritualistic behavior such as 
booby trapping his yard, staking out his front yard for 2-3 
nights with a firearm, and always carrying a weapon.  The 
veteran has reported having impaired impulse control at home 
and at work.  It is documented that he has frequently lost 
his temper with outbursts directed towards his wife, 
including threatening her life, clashes with administrators 
and students at work which he described as being very close 
to physical confrontations in isolated situations.  The 
veteran's record shows that he has difficulty adjusting to 
stressful situations and that he has difficulty in 
establishing and maintaining effective work and social 
relationships.  The veteran has reported having no friends 
and avoiding contact with people.  

The veteran's recorded GAF scores have been considered.  GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 
GAF of 21-30 indicates that behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment, or inability to 
function in almost all areas. DSM-IV.  A GAF of 31-40 denotes 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood. Id.  A 41-50 score 
denotes serious symptoms, or any serious impairment in 
social, occupational, or school functioning. Id.  A 51-60 
score indicates moderate symptoms, or moderate difficulty in 
social, occupational or school functioning. Id.  Finally, a 
GAF of 61-70 denotes some mild symptoms, or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  The veteran's most recent GAF score was reported to 
be 41.  It has been reported prior to that as 29, 45, and 51.  
The Board finds that this also supports a finding that the 
veteran's disability more nearly approximates the criteria 
for a 70 percent evaluation.  

A rating beyond 70 percent is not shown by the record.  There 
is no showing of total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The veteran continues to work full time in a 
position which he has held for years.  While it is clear that 
the veteran has difficulties at work, he continues to perform 
his job adequately.  He also continues in a marital 
relationship which has extended itself for a long time 
despite the problems he has indicated.  

In reaching its decision, the Board considered the complete 
history of the veteran's post-traumatic stress disorder as 
well as his current clinical manifestations and the effect 
they have on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10.  The Board also considered whether the 
veteran's disability picture is so exceptional or unusual as 
to warrant a referral for evaluation on an extraschedular 
basis.  The veteran has never been hospitalized for his post-
traumatic stress disorder and the evidence does not reflect 
marked interference with employment due to post-traumatic 
stress disorder inasmuch as the veteran has maintained steady 
full-time employment.  Consequently, the Board finds that a 
referral is inappropriate.  In summary on this point, there 
is no evidence disclosing that the veteran's post-traumatic 
stress disorder, alone, causes marked interference with 
employment or necessitates frequent periods of 
hospitalization as is required for a referral under 38 C.F.R. 
§ 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

The claim of entitlement to service connection for tinnitus 
is well grounded, and to that extent, is granted.  

New and material having been presented with regard to service 
connection for bilateral hearing loss, the appeal is 
reopened, and is well grounded; to this extent, the appeal is 
granted.    

An increased rating for post-traumatic stress disorder to 70 
percent is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



REMAND

The veteran seeks service connection for bilateral defective 
hearing and for tinnitus.  Having found the claims for 
service connection for hearing loss and tinnitus to be well 
grounded, the Board requires further clinical opinion as to 
the etiology of these disorders.

The case is hereby REMANDED to the RO for additional 
development:

1.  The veteran should be requested to 
furnish the names and addresses of all 
medical care providers who treated him 
for hearing loss and/or tinnitus since 
service.  

2.  The RO should schedule the veteran 
for a VA ear and audiological examination 
to determine the nature and, if possible, 
etiology of the veteran's hearing loss 
and his tinnitus.  The veteran should be 
made aware of the potential consequences 
of his failure to appear.  The examiner 
should review the entire claims folder, 
as well as a copy of this remand, and all 
appropriate tests should be conducted.  
The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  If 
the examiner is unable to make any 
determination as to the etiology, she/he 
should so state and indicate the reasons. 
The examiner should comment on the April 
1997 opinion expressed by the private 
examiner and indicate whether he/she 
agrees or disagrees with this physician's 
opinion. The rationale for any agreement 
or disagreement should be specified. The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.

The examiner should provide answers to 
the following:

a. Does the veteran have a hearing loss 
and/or tinnitus at present? If so, what 
is the nature of the hearing loss and/or 
tinnitus?

b. If defective hearing and/or tinnitus 
is found, is it at least as likely as not 
that either or both were caused by 
acoustic trauma in service?

3. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full. If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report. If 
the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  38 C.F.R. § 4.2 (1999).

4.  After the requested development has 
been completed, the RO should 
readjudicate the veteran's claim on a de 
novo basis, with application of all 
appropriate laws and regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.



Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The Board intimates no 
opinion, either legal or factual, as to the ultimate outcome 
of this case. The veteran need take no action unless 
otherwise notified. The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

